Citation Nr: 0300103	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  94-24 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for bronchial asthma, from September 19, 1992, and to a 
rating in excess of 30 percent for the same disability, 
from October 7, 1996, on appeal from an original grant of 
service connection.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Houston, Texas, 
Regional Office (RO).  It was remanded by the Board in May 
1997 and March 2000 for additional development, and is now 
back at the Board.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by 
the agency of original jurisdiction.

2.  It is not shown that, prior to October 7, 1996, the 
service-connected bronchial asthma was productive of 
moderate impairment, with rather frequent asthmatic 
attacks and moderate dyspnea on exertion between the 
attacks, or that these symptoms were nearly approximated.  

3.  It is not shown that, since October 7, 1996, the 
service-connected bronchial asthma has been severe and 
productive of frequent attacks, with marked dyspnea on 
exertion between attacks, only temporary relief by 
medication, and more than light manual labor being 
precluded, or that these symptoms are nearly approximated.  

4.  It is not shown that, because of the service-connected 
bronchial asthma, the veteran has an FEV-1 or FEV-1/FVC 
that is 55 percent or less of the value predicted, that he 
has to visit a physician at least once a month for 
required care of exacerbations, or that he needs 
intermittent courses of systemic (oral or parenteral) 
corticosteroids, or that these symptoms are nearly 
approximated.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in 
excess of 10 percent for bronchial asthma, from September 
19, 1992, and to a rating in excess of 30 percent for the 
same disability, from October 7, 1996, are not met.  
38 U.S.C.A. § 1155 (West 1991 and West Supp. 2002); 
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6602 (1996); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Part 4, Diagnostic 
Code 6602 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined 
duties to assist and notify

Initially, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (hereinafter, "the VCAA"), which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002), and is applicable to the claim 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  It is also noted, at the outset, that the final 
rule implementing the VCAA, which is also applicable to 
this appeal, was published on August 29, 2001.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002); see also the 
recent decision of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  See also Charles v. Principi, 16 Vet. 
App. 370 (2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the 
RO has fully complied with VA's re-defined duties to 
assist claimants, and has kept the veteran informed of its 
actions to develop the record, of the need for him to 
submit specific types of competent evidence that will 
substantiate his claim, and of the specific reasons for 
denying his claim.  In particular, it is noted that, right 
after the receipt of the veteran's claim for service 
connection for bronchial asthma in September 1992, the RO 
scheduled the veteran for a VA medical examination, which 
was conducted in July 1993.  The report of that 
examination is of record.  By letter dated in April 1997, 
the RO wrote to the veteran to notify him about what was 
being done with his appeal, specifically informing him 
that his file was being certified for the Board's 
appellate review, and advising him that if he wanted to 
request a hearing, he needed to do so within 90 days from 
the day of that letter.  No response to that letter was 
ever received.  By letters dated in May 1997 and June 
1998, the veteran was asked, pursuant to the Board's 
remand of May 1997, to identify any medical sources from 
which he had received treatment for his service-connected 
respiratory disability, and to authorize VA, in writing, 
to secure copies of those records in his behalf, if he was 
unable to provide them himself.  On both occasions, the 
veteran was asked to act within 60 days from the RO's 
letter but, again, no response to either letter was ever 
received by the RO.

In addition to the above, the Board notes that, in March 
2000, the RO informed the veteran that is appeal was being 
certified for the Board's review, and invited him once 
again to submit, within 90 days, any additional evidence 
or request for a hearing.  In June 2000, the RO wrote to 
the veteran to inquire about his willingness to report for 
a re-examination that had been requested by the Board, as 
he had failed to report for re-examinations that had been 
recently scheduled and had provided no phone number to 
enable VA to call him to verify that he had received the 
notification to report and maybe reschedule the 
examination if he was unable to report.  No response was 
received to either letter.  In April 2002, the RO again 
wrote to the veteran, sending him copies of the Board 
remands of May 1997 and March 2000, reminding him that he 
had failed to report for a VA medical examination that had 
been scheduled for June 1, 2000, and advising him of the 
importance of his reporting for an examination that would 
be re-scheduled.  If he did not appear for the re-
scheduled examination, he was advised that the RO would 
then rate his claim based on the evidence of record.  No 
response was received to this communication either, but it 
is noted that the veteran ultimately showed up for an 
examination and pulmonary function studies that were 
conducted in August 2002, the report of which are of 
record.

In short, the Board notes that, throughout the pendency of 
his appeal, the veteran has been kept informed of the 
development being accomplished by the RO, of the evidence 
that he needs to submit in order to have the benefit 
sought on appeal granted, and of the need for him to 
report for scheduled medical examinations.  Not only has 
the veteran failed to respond to most of the 
communications sent by the RO, but he has shown up only 
for the VA medical examinations scheduled for July 1993 
and August 2002, and has not provided any additional 
information or evidence, nor identified any additional 
pertinent evidence that may be available but not yet part 
of the record.  Thus, no additional assistance to the 
veteran regarding the matter on appeal is necessary under 
the VCAA.

In view of the foregoing, the Board initially finds that 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the 
matter on appeal have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements 
of the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what 
might be required or helpful to his case.  In the 
circumstances of this case, a remand or a request for 
further development of this case would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

At the outset, the Board notes that because the veteran 
has perfected an appeal of the initial rating assigned 
following an October 1993 award of service connection for 
bronchial asthma, VA is required to evaluate all the 
pertinent and competent evidence produced during the 
entire period of time between the effective date of the 
initial grant of service connection until the present, and 
to consider the potential for staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

As noted earlier, the veteran filed his claim for service 
connection for bronchial asthma in September 1992, only 
days after his discharge from active military service.  
Service medical records reveal treatment due to complaints 
of wheezing and difficulty breathing, including shortness 
of breath, especially after exertion.  They also reveal a 
diagnosis, on medical examination for separation purposes 
in July 1992, of probable asthma.  Pulmonary function 
tests conducted at that time revealed forced expiratory 
volume after one second (FEV-1) levels that were 74 
percent of the value predicted, and a ratio of FEV-1 to 
forced vital capacity (FEV-1/FVC) that was 109 percent of 
the value predicted.

On VA "trachea and bronchi" examination in July 1993, the 
veteran offered complaints of eight to nine episodes every 
month of wheezing and shortness of breath, with the 
ability to function very well between attacks.  There was 
no evidence of cor pulmonale, or cyanosis or clubbing of 
the extremities.  The veteran would occasionally get 
productive cough/sputum, and would get short of breath 
when running.  No infectious disease was present at the 
time of the examination.  The diagnosis was listed as 
history of bronchial asthma, restrictive lung disease, 
with recurrence with minimal symptoms.

As noted earlier, multiple attempts have been made during 
the pendency of this appeal to re-examine the veteran, but 
the veteran has failed to report for all the VA medical 
examinations that have been scheduled since he was first 
examined in July 1993, except for the examination of 
August 2002.

On re-examination in August 2002, the veteran said that he 
was only taking Albuterol for his asthma, which he used 
four or five times a day.  He denied visiting the 
emergency room for emergency care, and said that he was 
"quite active," as he played basketball and worked out on 
a step machine, as well as on another exercise machine, 
without any difficulty.  He did say that he had some 
allergic manifestation as far as hay fever symptoms were 
concerned, but said that he had never been tested to see 
what he was allergic to.  He stated that he had symptoms 
of hay fever since 1991, that the problem was year-round, 
and that he had nasal congestion, a runny nose, watery 
eyes, and sneezing.  On physical examination, there were 
expiratory wheezing and rhonchi throughout both lung 
fields, but no cough or sputum.  The nose had some 
inflamed mucosa.  The heart had a normal sinus rhythm, and 
there were no murmurs, friction rub, or extrasystoles.  
The diagnosis was listed as bronchial asthma, mild to 
moderate, which did not interfere with his employment.

Pulmonary function studies conducted in August 2002 
revealed an FEV-1 that was 69 percent of the value 
predicted, an FEV-1/FVC that was 101 percent of the value 
predicted, and a diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO(SB)) level that 
was 100 percent of the value predicted.

By rating decision dated in September 2002, the RO awarded 
the current rating of 30 percent, effective from October 
7, 1996, the effective date of the new regulations 
addressing the rating of service-connected bronchial 
asthma.

Legal analysis

At the outset, it is noted that disability ratings are 
intended to compensate impairment in earning capacity due 
to a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2 
(2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10 (2002).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and 
to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 
4.3 (2002).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

As noted earlier, the VA regulations addressing the rating 
of bronchial asthma (and the rating of all the other 
respiratory disabilities, for that matter) were amended 
effective October 7, 1996, while the present appeal was 
pending.  Therefore, the veteran is entitled to have his 
claim evaluated under the rating criteria in effect before 
and after that amendment, and to have the criteria more 
favorable to him applied to his case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The Board notes, 
however, that the revised criteria may not be applied 
earlier than the effective date of the revised 
regulations.  38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded or increased pursuant to any Act 
or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue); see VAOPGCPREC 3-2000 
(2000). 

Under the "old" rating criteria, a 10 percent rating was 
warranted for mild bronchial asthma manifested by 
paroxysms of asthmatic-type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks; a 30 
percent evaluation required moderate bronchial asthma 
manifested by rather frequent asthmatic attacks (separated 
by only 10 to 14-day intervals), with moderate dyspnea on 
exertion between attacks; a 60 percent rating required 
severe bronchial asthma manifested by frequent attacks 
(one or more attacks weekly), with marked dyspnea on 
exertion between attacks, only temporary relief by 
medication, and more than light manual labor being 
precluded; and a 100 percent rating required pronounced 
symptoms, with very frequent asthmatic attacks, severe 
dyspnea on slight exertion between attacks, and marked 
loss of weight or other evidence of severe impairment of 
health.  Additionally, the old criteria required, in the 
absence of clinical findings of asthma at the time of 
examination, that a verified history of asthmatic attack 
be of record.  38 C.F.R. § 4.97, Part 4, Diagnostic Code 
6602 (1996).

Under the "new" rating criteria, a 10 percent rating is 
warranted when there is evidence of bronchial asthma with 
FEV-1 of 71 to 80 percent of the predicted value; or FEV-
1/FVC of 71 to 80 percent of the predicted value; or the 
need for intermittent inhalational or oral bronchodilator 
therapy.  A 30 percent rating requires FEV-1 of 56 to 70 
percent of the predicted value; or FEV-1/FVC of 56 to 70 
percent of the predicted value; or the need for daily 
inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for bronchial asthma with FEV-1 of 40 
to 55 percent of the predicted value; or FEV-1/FVC of 40 
to 55 percent of the predicted value; or at least monthly 
visits to a physician for required care of exacerbations; 
or intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.  A 100 
percent rating for bronchial asthma is warranted for FEV- 
1 of less than 40 percent of the predicted value; or FEV-
1/FVC less than 40 percent of the predicted value; or more 
than one attack per week, with episodes of respiratory 
failure; or when daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-
suppressive medications is required.  The revised 
regulations still require, in the absence of clinical 
findings of asthma at the time of examination, that a 
verified history of asthmatic attacks be of record.  
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6602 (2002).

In reviewing the evidence of record under the old rating 
criteria, the Board notes that the veteran reported, in 
July 1993, eight to nine episodes of bronchial asthma per 
month, which may suggest severity sufficient to grant an 
initial rating of 30 percent.  However, that history is 
not consistent with the objective results obtained in that 
examination (revealing essentially an inactive disease and 
a characterization by the examiner of the asthma as 
productive of only "minimal symptoms") and in the July 
1992 pulmonary function tests (which revealed FEV-1 levels 
that were 74 percent of the value predicted, and a FEV-
1/FVC that was 109 percent of the value predicted).  More 
recently, the veteran has described himself as a "quite 
active" individual, who is able to play basketball and 
work out on a step machine and on another exercise machine 
"without any difficulty."  Expiratory wheezing and rhonchi 
have been confirmed in both lung fields, but no other 
related symptoms have been reported and the bronchial 
asthma has been characterized as "mild to moderate."  

In short, it is not shown that, prior to October 7, 1996, 
the service-connected bronchial asthma was productive of 
moderate impairment, with rather frequent asthmatic 
attacks and moderate dyspnea on exertion between attacks, 
or that, since October 7, 1996, the service-connected 
bronchial asthma has been severe and productive of 
frequent attacks, with marked dyspnea on exertion between 
attacks, only temporary relief by medication, and more 
than light manual labor being precluded.  Furthermore, 
these criteria were not nearly approximated during 
pertinent periods.  

In reviewing the evidence of record under the new rating 
criteria, which of course must only be applied to this 
case prospectively (i.e., only to the evidence produced 
since October 7, 1996, the effective date of the new 
rating criteria), the Board notes that none of the values 
obtained on pulmonary function studies conducted in August 
2002 (an FEV-1 that was 69 percent of the value predicted, 
an FEV-1/FVC that was 101 percent of the value predicted, 
and a DLCO(SB) level that was 100 percent of the value 
predicted) fall within the minimum values required for a 
60 percent rating, and that the symptoms are not shown to 
be as severe as those required for such a higher rating.  
In other words, it is not shown that, because of the 
service-connected bronchial asthma, the veteran has an 
FEV-1 or FEV-1/FVC that is 55 percent or less of the value 
predicted, or that he has to have at least monthly visits 
to a physician for required care of exacerbations, or 
needs intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.  Moreover, 
these criteria were not nearly approximated at any time.  

In view of all of the above, the Board concludes that the 
criteria for entitlement to an initial rating in excess of 
10 percent for bronchial asthma, from September 19, 1992, 
and to a rating in excess of 30 percent for the same 
disability, from October 7, 1996, are not met.

To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2002).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  
The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director 
of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In this case, the evidence of record 
does not indicate the veteran is frequently hospitalized 
for his bronchial asthma or that his disability causes 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.

Finally, it is noted that it is VA's defined and 
consistently applied policy to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor 
of the claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence 
exists which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range 
of probability as distinguished from pure speculation or 
remote possibility.  See 38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.102 (2002).  In the present 
case, for the foregoing reasons and bases, there exists no 
reasonable doubt to be resolved in favor of the veteran 
because the preponderance of the evidence is clearly 
against his claim.  Therefore, the claim must be denied.



ORDER

An initial rating in excess of 10 percent for bronchial 
asthma, from September 19, 1992, and a rating in excess of 
30 percent for the same disability, from October 7, 1996, 
are denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

